 


115 HR 1446 IH: No State Resources for Immigration Enforcement (NSRIE) Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 1446 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2017 
Ms. Velázquez (for herself, Mr. Gallego, Ms. Moore, Mr. Soto, Ms. McCollum, Ms. Schakowsky, Mr. Serrano, Mr. Correa, Mr. McGovern, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend section 287(g) of the Immigration and Nationality Act to prohibit State and local officers and employees from performing immigration officer functions. 
 
 
1.Short titleThis Act may be cited as the No State Resources for Immigration Enforcement (NSRIE) Act.  2.Prohibition on performance of immigration officer functions by State and local officialsSection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended to read as follows: 
 
(g)The Secretary of Homeland Security may not enter into a written agreement with a State, or any political subdivision of a State, pursuant to which any officer or employee of the State or subdivision is authorized to carry out a function of an immigration officer in relation to the investigation, apprehension, or detention of aliens in the United States (including the transportation of such aliens across State lines to detention centers)..   